UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7074


FRANKIE JAE LORDMASTER, f/k/a Jason Robert Goldader,

                Plaintiff - Appellant,

          v.

G. HINKLE, Regional Director; MR. JENNINGS, Ex-Warden of
Augusta Correctional Center; BUILDING C/D       SERGEANT;
BUILDING C/D      LIEUTENANT; LT. WHEELER; LINKENHOLKER;
SHIFFLET, a/k/a Shiflett,

                Defendants – Appellees,

          and

AUGUSTA CORRECTIONAL CENTER PERSONNEL; UNKNOWN; VIRGINIA
D.O.C. AGENTS; OTHER AGENTS OF GOVERNMENT; COMMON FARE:
DEFENDANTS AT ACC; LAW LIBRARY: DEFENDANTS AT ACC; PERSONAL
SAFETY:   DEFENDANTS   AT   ACC   PERSONNEL;  DISEMMINATION:
DEFENDANTS AT OR OUTSIDE ACC; RETALIATION: DEFENDANTS AT
ACC, Cell Search or resultant; RETALIATION: DEFENDANTS AT OR
OUTSIDE ACC, Transfer or resultants,

                Defendants.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Michael F. Urbanski, District
Judge. (7:13-cv-00506-MFU-RSB)


Submitted:   October 16, 2014               Decided:   October 22, 2014


Before MOTZ, WYNN, and THACKER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Frankie Jae LordMaster, Appellant Pro Se. James Milburn Isaacs,
Jr., OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

           Frankie    Jae   LordMaster     appeals    the    district     court’s

order   granting     summary      judgment     to     some     Defendants      on

LordMaster’s 42 U.S.C. § 1983 (2012) complaint and dismissing

without prejudice the claims against the remaining Defendants

pursuant to 28 U.S.C. § 1915A(b)(1) (2012).                  We have reviewed

the record and find no reversible error.               Accordingly, we deny

LordMaster’s pending Fed. R. Civ. P. 60(b) motion, and affirm

for the reasons stated by the district court.                   LordMaster v.

Hinkle, No. 7:13-cv-00506-MFU-RSB (W.D. Va. July 9, 2014).                    We

dispense   with     oral    argument   because       the    facts   and    legal

contentions   are    adequately    presented    in    the    materials     before

this court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                       3